Citation Nr: 0108261	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 10, 1975 to August 
30, 1981, and from December 1, 1987 to February 14, 1990.  
Prior to July 10, 1975, the veteran had 4 months and 5 days 
of inactive service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a statement of May 1999, the appellant appears to be 
raising a claim for service connection for tuberculosis, 
which, she states, her doctors told her was "probably 
contracted" during her travels in the military.  This issue, 
which has not been developed for appellate review, is 
referred to the attention of the RO for necessary action.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  A veteran is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).  Active duty means full time duty in the 
Armed Forces, other than active duty for training.  38 
U.S.C.A. § 101(22) (West 1991).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j) (West 1991); 38 C.F.R. § 
3.3(a)(3) (2000).  

To make its intent clear, Congress has also provided a 
definition of period of war.  For VA pension benefit 
purposes, the term "period of war" means the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by the Congress 
and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  See 
38 U.S.C.A. § 1501(4) (West 1991).  The Korean conflict has 
been determined to comprise the period beginning on June 27, 
1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e) 
(2000).  The Vietnam era has been determined to comprise the 
period from February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period and to extend from 
August 5, 1964 through May 7, 1975, inclusive, in all other 
cases.  38 C.F.R. § 3.2(f) (2000).  The Persian Gulf war 
commenced on August 2, 1990.  38 C.F.R. § 3.2(i) (2000).  

The veteran had active service from July 10, 1975 to August 
30, 1981, and from December 1, 1987 to February 14, 1990.  
Two of the veteran's DD Forms 214 are of record.  One shows 
active service from December 1, 1987 to February 14, 1990.  
The other one shows service from August 31, 1978 to August 
30, 1981, with 3 years, 1 month, and 21 days of prior active 
service (dated back to July 10, 1975) as well as 4 months and 
5 days of inactive service.  

It would appear that the veteran served on inactive duty 
during the Vietnam Era, due to her birth date, although this 
is not verified in the record.  As noted, a veteran meets the 
service requirement if he or she served in the "active 
military, naval, or air service" if he or she served for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war.  However, even 
assuming that she did begin service in the Vietnam Era and 
she served 90 or more consecutive days or that period began a 
continuous period of service going into the first period of 
verified service, since that service would have had to have 
been inactive, the record would have to show that this period 
of inactive service was inactive duty training during which 
she became disabled from an injury incurred in line of duty.  
The Board notes that this is somewhat unlikely as the veteran 
then entered on active duty on July 10, 1975, and clearly 
must not have been disabled at that time.  Moreover, she does 
not claim that she was disabled during that period of 
service.  However, the record reflects that the veteran's 
first DD Form 214 is not of record and neither are any 
service medical records or other service records dated prior 
to 1982 which would verify this information.  The Board notes 
that VA records that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly and in 
light of the Veterans Claims Assistance Act of 2000, the 
Board finds that the veteran's complete service medical 
records and all of her DD Forms 214 should be obtained.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain the veteran's 
complete service medical records and all 
of her DD Forms 214.  In addition, the RO 
should verify what type of inactive 
service the veteran had prior to July 10, 
1975, the exact dates of that service, 
and whether this service was inactive 
duty training.  If this service was 
inactive duty training during the Vietnam 
Era and the veteran served for 90 
consecutive days or that period began a 
continuous period of service going into 
the first period of verified service 
(beginning July 10, 1975), the RO should 
determine if the veteran was disabled 
from an injury incurred or aggravated in 
line of duty while on inactive duty 
training.   

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
nonservice-connected pension benefits in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, she and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




